Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 8/27/2020. Claims 1-31are pending.

Priority
This application is a continuation of US 15947511 now US 10812270, with priority from provisional application filed in 4/7/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 28-31 and 33 of U.S. Patent No 10812270 (‘270). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 are anticipated by claims 1-26 of ‘270 respectively. 
Claims 27-30 are anticipated by claims 28-31 of ‘270.
Claim 31 is anticipated by claim 33 of ‘270.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recite “the copies of the transactions (plural)”, the transactions lack antecedent basis and render the indefinite. For examining purposes, the limitation is considered to be “the copies of the transaction” (singular). Correction or clarification is kindly requested.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160218879 to Ferrin, hereinafter Ferrin, in view of US 20180005318 to Pierce et al., hereinafter Pierce. Ferrin is cited in IDS dated 8-27-2020.

Regarding claims 1 and 31, Ferrin discloses 
A method for increasing a probability of having a transaction written to a target block of a blockchain, the method comprising ([0055] method implemented in a computer as an executed program): obtaining, by an agent node, an indication of an opportunity to write the transaction to a target block (Fig. 2, 202, [0072][0059]: obtain the tip of the bloc or block with the most proof of work, which is the indication of opportunity); and propagating copies of the transaction to the network of peer nodes based on the obtained indication of the opportunity to write the transaction, to improve a probability of having the transaction written to the target block (Fig. 2, 214 [0079][0066]: broadcast calculated block to the blockchain network for other devices to add to their store of blocks; the calculated block is based on the information obtained in step 202 including applying a fitness function (see , the fittest block increases the probability the block is recorded in the blockchain [0101]).  
Ferrin teaches bitcoins applying the fitness function ([0007]) but does not explicitly teach loading a plurality of copies of a transaction at a plurality of agent nodes connected to a network of peer nodes. In an analogous art, Pierce disclose mining bitcoins ([0008],[0009]); a party A sends a bitcoin transaction to the peer-to-peer network, for bitcoins miners to compete to add a block to the blockchain using proof-of-work ([0018][0019]). Each peer of a plurality of peers 120, 122, 124 ...has a copy of the transactions (Fig. 1, [0041]), the peer connected to mining computers ([0042]). Therefore, Pierce discloses loading a plurality of copies of a transaction at a plurality of agent nodes connected to a network of peer nodes.
It would have been obvious to a person skilled in the art before the filing of the instant application to load copies of a transaction as taught by Pierce, for verification and writing to the blockchain, because it would allow peers to compete to successfully write the transaction into a blockchain and gain rewards (Pierce, [0019][0049]).

Regarding claim 2, Ferrin in view of Pierce discloses the method of claim 1, wherein the copies of the transaction are propagated to a subset of peer nodes (Pierce, [0022]: transaction sent to peers who did not decline the transaction) that includes a peer node selected as a validator node to write a transaction to the target block (Ferrin Fig. 5, [0093] :bookkeeping device being the node that writes to the blockchain network).  

Regarding claim 3, Ferrin in view of Pierce discloses the method of claim 1, wherein the indication of the opportunity to write the transaction to the target block is sent by a subset of peer nodes (Ferrin peers that pass the fitness function sends computed bock to bookkeeping device, for addition to blockchain).  

Regarding claim 4, Ferrin in view of Pierce discloses the method of claim 1, wherein the indication is of another block of the blockchain relative to the target block (Ferrin [0076]: compute new block using previous block, add new block to target blockchain [0066][0080]).

Regarding claim 6, Ferrin in view of Pierce discloses the method of claim 1, wherein the blockchain is a decentralized public blockchain (Ferrin [0095]).  

Regarding claim 7, Ferrin in view of Pierce discloses the method of claim 1, wherein each agent node is configured to independently monitor a peer node and propagate a transaction to the peer node (Ferrin, [0106]: each signing device monitors statistics about blocks, how many other active peers are detected, and [0101] propagate a new block to a bookkeeping device , which can be a peer ([0095])).  

Regarding claim 8, Ferrin in view of Pierce discloses the method of claim 1, wherein each agent node is configured to independently monitor a peer node, propagate a transaction to the peer node, and attempt to be selected by the network of peer nodes to write a transaction to a block of the blockchain (Ferrin, [0106]: each 

Regarding claim 9, Ferrin in view of Pierce discloses the method of claim 1, wherein an agent node is randomly selected as a validator node to write a next block of the blockchain (Ferrin [0101]: select signing data randomly to write a next block; Pierce [0019] nodes competing to solve math problem to have right to add a block to the blockchain).  

Regarding claim 11, Ferrin in view of Pierce discloses the method of claim 1, wherein each agent node is operable to adapt based on changing conditions of the network of peer nodes (Pierce [0022]: if the utilization of the bitcoin network approaches the capacity limit, transactions fees may vary).  

Regarding claim 12, Ferrin in view of Pierce discloses the method of claim 1 propagating the copies of the transactions further comprises: responsive to obtaining the indication of the opportunity to write the transaction, broadcasting the copies of the transaction by the agent node to any peer nodes in a geographic region that includes 
 
Regarding claim 13, Ferrin in view of Pierce discloses the method of claim 1 further comprising, prior to propagating the copies of the transactions: monitoring the network of peer nodes to determine a probability that the target block will be created at a pre-selected point in time or at a pre-selected point in time relative to a previous block (Ferrin  [0006]: create a block every 10 minutes, occurring in one over 4 billion hashes, or more; Pierce [0011][0012][0043]: mine bitcoin (block) at constant rates, every 10 minutes; predict a miner’s probability of success based on calculation speeds [0010]).

Regarding claim 14, Ferrin in view of Pierce discloses the method of claim 1 further comprising: sharing obtained information among the plurality of agent nodes (Ferrin [0024]: broadcast the mined block to other members of the peer-to-peer network).

Regarding claim 15, Ferrin in view of Pierce discloses the method of claim 1, wherein propagating copies of the transaction comprises:   calculating when to broadcast the copies of the transaction based on an analysis of: a plurality of transactions written in prior blocks of the blockchain; a time delay between when a transaction is received and written to a block of the blockchain; a characteristic of a pending transaction or transaction written to a block of the blockchain (Pierce [0031]: determine when the delivery of the transaction takes place); a characteristic of a block 

Regarding claim 16, Ferrin in view of Pierce discloses the method of claim 1, wherein propagating copies of the transaction comprises: calculating when to broadcast the copies of the transaction based on an analysis of a threshold of fees required for a transaction to be written to the target block by a validator including any of current validator rewards, changes in validator rewards, or changes in validation difficulty in response to an increase or decrease in a quantity of active validators (Pierce [0017]: transaction fee assessed based on the computing power of nodes, and [0022] add transaction to blockchain within an amount of time, based on the fee).  

Regarding claim 17, Ferrin in view of Pierce discloses the method of claim 1, wherein the transaction is pre-signed or created and signed in real-time (Ferrin, Fig. 2, 209). 

Regarding claim 18, Ferrin in view of Pierce discloses the method of claim 1 further comprising, prior to propagating the copies of the transaction: setting an optimal fee associated with the transaction to a value greater than any fee associated with other transactions available to write to the target block (Pierce teaches a party examining 

Regarding claim 19, Ferrin in view of Pierce discloses the method of claim 18, wherein the optimal fee is determined by: estimating computational resources that the transaction will use (Pierce [0017]: transaction fee assessed based on the computing power of nodes); analyzing fees collected by validators; and analyzing fees included in other transactions (Pierce [0024]: analyzing fee paid by others (i.e collected by validators, the fees being submitted for other transactions).  

Regarding claim 20, Ferrin in view of Pierce discloses the method of claim 1, wherein the target block is associated with a point in time at which the transaction is to be written to the blockchain (Ferrin  [0006]: create a block every 10 minutes; Pierce [0011][0012][0043]: mine bitcoin (block) at constant rates, every 10 minutes; predict a miner’s probability of success based on calculation speeds [0010]).

Regarding claim 21, Ferrin in view of Pierce discloses the method of claim 1, wherein the transaction is a purchase of a limited supply of assets of an initial offering (Pierce [0056]: purchase contracts limited to a particular month).  

Regarding claim 22, Ferrin in view of Pierce discloses the method of claim 1, wherein the transaction is one of a temporally ordered set of transactions available for writing to the target block (Pierce, [0059]: transactions from today to the future).  

Regarding claim 23, Ferrin in view of Pierce discloses the method of claim 1, wherein the blockchain implements a decentralized asset exchange such that the transaction indicates a purchase or sale of an asset (Pierce [0018] spend/pay bitcoin).  

Regarding claim 24, Ferrin in view of Pierce discloses the method of claim 1, wherein a peer node selected as a validator node is operable to select which of a plurality of transactions is written to the target block (Ferrin, [0101]: select the block from the peers that pass the fitness function).  

Regarding claim 25, Ferrin in view of Pierce discloses the method of claim 1, wherein the obtained indication is of a previous block of the blockchain on which a transaction was written (Ferrin Fig. 2, 202).  

Regarding claim 26, Ferrin in view of Pierce discloses the method of claim 1, wherein the target block is a next block of the blockchain  or subsequent block of the blockchain (Ferrin [0014]: create the next block).  

Regarding claim 27, Ferrin in view of Pierce discloses the method of claim 1, wherein a network latency of the network of peer nodes is greater than a network latency of the plurality of agent nodes ( Pierce [0022]: miners ‘s transactions i.e peer nodes transactions may cause the network approach its capacity limit, slowing down the 

Regarding claim 29, Ferrin in view of Pierce discloses the method of claim 1, wherein propagating copies of the transaction further comprises: calculating a point in time to broadcast the transaction based on an analysis of a group of peer nodes with pooled resources that increase a probability that the group of peer nodes will write a next block of the blockchain (Pierce [0024][0043] mining computers combine computational resources in a memory pool, that increases the hash rate).

Regarding claim 30, Ferrin in view of Pierce discloses the method of claim 1, wherein propagation of the transaction depends on a group of peer nodes with pooled resources that increase a probability that the group will write a next block of the blockchain (Pierce [0024]: completion and propagation of a transaction is based on overall pending transactions in memory pool).  


Claims 5 and 10 rejected under 35 USC 103 as being unpatenttable over Ferrin and Pierce, in view of US 20180197156 to Beesley et al., hereinafter Beesley. Beesley is cited in IDS dated 8-27-2020.
Regarding claim 5, Ferrin in view of Pierce discloses the method of claim 1; Ferrin combined to Pierce does not but Beesley teaches wherein the plurality of agent nodes is globally distributed such that each agent node is located at a different geographic region that includes a different subset of peer nodes ([0043][0037]: auction 

Regarding claim 10, Ferrin in view of Pierce discloses the method of claim 1, wherein any agent node that wins for an opportunity to write a transaction to a block of the blockchain is selected as a validator node to write a next block of the blockchain (Pierce [0019]: block who win the competition to add block to the blockchain is the validator). Ferrin in view of Pierce does not but Beesley teaches  an auction ([0043][0044]). It would have been obvious to a skilled artisan before the invention was filed to compete for an auction as taught by Beesley, because implementing auctions transactions using blockchain technology will increase the security of the transactions.

Claim 28 is rejected under 35 USC 103 as being unpatenttable over Ferrin and Pierce, in view of US 20180109541 to Gleichauf, hereinafter Gleichauf. Gleichauf is cited in IDS dated 8-27-2020.

Regarding claim 28, Ferrin in view of Pierce discloses the method of claim 1; Ferrin in view of Pierce does not but Gleichauf teaches prior to propagating the copies of the transactions: prioritizing the transaction from a plurality of different transactions for the network of peer nodes ([0027][0028]: a blockchain scheduler prioritizes tasks .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al 20170301047 disclose approving a first transaction comprising a state object, validating the altering of the state object in a second transaction, and updating the state object on the distributed ledger.
Shi 2016 “A new proof-of-work mechanism for bitcoin”,  Financial Innovation (2016) 2:31- 8 pages disclose a new proof-of-work for bitcoin based on pooling as the consensus mechanism, the whole system is treated as a pool of resources, that allows miners to solve problems and obtain a share of the allocated rewards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        2/12/2022